381 Mich. 713 (1968)
167 N.W.2d 263
FISHER-NEW CENTER COMPANY
v.
STATE TAX COMMISSION.
Calendar No. 4, Docket No. 51,603. Calendar No. 7, Docket No. 51,603.
Supreme Court of Michigan.
Decided April 1, 1968.
Decided on rehearing May 5, 1969.
Rehearing denied July 31, 1969.
Honigman, Miller, Schwartz & Cohn, and David M. Miro (Jason L. Honigman and John Sklar, of counsel), for Fisher-New Center Company.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William D. Dexter and Richard R. Roesch, Assistant Attorneys General, for State Tax Commission.
Robert Reese, Corporation Counsel, and Julius C. Pliskow and Arthur Yim, Assistant Corporation Counsel, for City of Detroit.

ON REHEARING.
DETHMERS, J.
Upon this rehearing I remain persuaded, as I was when I joined in the opinion of Mr. Justice SOURIS on the original hearing, reported at 380 Mich. 340, 371, that he was right in holding that *715 the administrative procedures act[*] is applicable to State tax commission proceedings notwithstanding Dossin's Food Products, Inc., v. State Tax Commission (1960), 360 Mich. 312; that the act requires more than "any evidence" or a "scintilla" to sustain findings of fact made by administrative agencies, including the State tax commission, when such findings are subjected to judicial review; that the act and Const 1963, art 6, § 28, require that such agency findings and decisions must be supported by competent, material, and substantial evidence on the whole record; that application of such requirements to the record of proceedings before the State tax commission in this case, as outlined and discussed in the SOURIS opinion, reveals that the commission findings are not supported by competent, material, and substantial evidence, are unsupported by substantial evidence in view of the entire record as submitted, and are contrary to the overwhelming weight of the evidence; that this constitutes an error of law; that such error presents a question for judicial determination and, upon judicial review, the constitutional grounds and requirement for reversal, under Const 1963, art 6, § 28, namely, error of law and adoption of wrong principles.
Accordingly, I would conclude this opinion in the concluding language of the SOURIS opinion, as follows (pp 388, 389):
"I agree with Justice ADAMS' opinion regarding the city of Detroit's cross-appeal.
"For the reasons set forth above, I would reverse and remand for the purpose of recomputing the valuation and assessment of taxpayer's property at a capitalization rate within the range established by the competent evidence in this record as discussed *716 in part II of this opinion. I would also assess costs in favor of the taxpayer."
T.E. BRENNAN, C.J., and KELLY, and BLACK, JJ., concurred with DETHMERS, J.
T.M. KAVANAGH, J. (dissenting)
In this cause rehearing was granted May 6, 1968, Justices T.M. KAVANAGH, ADAMS, and T.E. BRENNAN dissenting. For the reasons set forth in the majority opinion of this Court in Fisher-New Center Company v. State Tax Commission (1968), 380 Mich. 340, and in the opinion in Allied Supermarkets, Inc., v. State Tax Commission (1969), 381 Mich. 693, we should affirm, on rehearing, the decision of the State tax commission both as to appeal and cross-appeal.
The State tax commission should have costs of rehearing.
ADAMS, J., concurred with T.M. KAVANAGH, J.
T.G. KAVANAGH, J., took no part in the decision of this case.
NOTES
[*]  CLS 1961, § 24.101 et seq. (Stat Ann 1961 Rev § 3.560[21.1] et seq.).